ORDER
PER CURIAM.
In this consolidated appeal, Alfred Joseph Thoenen appeals from his convictions and sentences for burglary in the first degree, § 569.160, RSMo 1986; three counts of armed criminal action, § 571.015.1, RSMo 1986; assault in the first degree, § 565.050, RSMo 1986; kidnapping, § 565.-110, RSMo 1986, and from the denial by the court of his Rule 29.15 motion for post-*516conviction relief after an evidentiary hearing.
Conviction and denial of post-conviction relief affirmed. Rules 30.25(b) and 84.-16(b).